412 F.2d 857
Dwight BOONE, individually and on behalf of all others similarly situated by his next friend, Walter Boone, Plaintiffs-Appellants,v.George K. WYMAN, as Commissioner of the Department of Social Services of the State of New York; Jack Goldberg, as Commissioner of the Department of Social Services of the City of New York; Elizabeth C. Beine, as Director of the Bureau of Child Welfare of the City of New York; Winnie Siegel, as Caseworker of the Bureau of Child Welfare of the City of New York, Defendants-Respondents.
No. 731.
Docket 33243.
United States Court of Appeals Second Circuit.
Argued July 23, 1969.
Decided July 25, 1969.

Harold J. Rothwax, Jonathan A. Weiss, New York City, for appellants.
James J. Fishman, Deputy Asst. Atty. Gen., Samuel A. Hirshowitz, First Asst. Atty. Gen., Amy Juviler, Asst. Atty. Gen., for Wyman.
John L. Loflin, Stanley Buchsbaum, James Nespole, J. Lee Rankin, Corporation Counsel, New York City, for Municipal appellees.
Before WATERMAN and HAYS, Circuit Judges and BARTELS, District Judge.*
Appeal from the United States District Court for the Southern District of New York, Walter R. Mansfield, J.
PER CURIAM:


1
Appellants seek reversal of the order entered in the United States District Court for the Southern District of New York denying plaintiffs' motion for a preliminary injunction and for the convening of a three judge court and the granting of appellees' motion to dismiss appellants' complaint.


2
The opinion of Judge Mansfield is reported at 295 F. Supp. 1143 (SDNY 1969). We affirm the order below substantially upon that opinion. We agree with Judge Mansfield that a judicial remedy which provides due process of law exists in the New York state courts. 295 F. Supp. 1151.



Notes:


*
 Of the Eastern District of New York, sitting by designation